Exhibit 10.2

 

Bank of America

Banc of America Leasing & Capital, LLC

  

Amendment Number 1

to Master Loan and Security Agreement No. 17608-70000

 

 

This Amendment Number 1 made this 30th day of September, 2013, to Master Loan
and Security Agreement No. 17608-70000 dated July 20, 2007, (together with all
addenda, amendments, equipment security notes, and riders thereto, the
“Agreement”), between Banc of America Leasing & Capital, LLC (“Lender”) and
Casual Male Retail Group, Inc. (“Borrower”).

W I T N E S S E T H :

WHEREAS, Lender and Borrower are parties to the Agreement; and

WHEREAS, Destination XL Group, Inc. merged into Casual Male Retail Group, Inc.
by way of a Certificate of Ownership and Merger effective February 25, 2013 and
filed with the Delaware Secretary of State’s office on February 22, 2013;

WHEREAS, the surviving entity name shall be “Destination XL Group, Inc.”
pursuant to the Certificate of Ownership and Merger effective February 25, 2013
and filed with the Delaware Secretary of State’s office on February 22, 2013

WHEREAS, Lender and Borrower desire to amend the Agreement to reflect Borrower’s
amended name;

NOW, THEREFORE, in consideration of the premises and the mutual obligations
hereinafter contained, and for the other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto agree to amend the
Agreement as follows:

 

  1. Lender and Borrower acknowledge and agree that the Agreement is amended to
reflect Destination XL Group, Inc. as Borrower. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, constitute a
waiver of, or otherwise affect the rights and obligations of Lender and Borrower
under the Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, covenants or agreements contained in the Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

  2. Except as amended hereby, the Agreement shall remain in full force and
effect and is in all respects hereby ratified and affirmed. Capitalized terms
not otherwise defined herein shall have the meanings ascribed them in the
Agreement.

 

  3. This Amendment shall apply to all Equipment Security Notes now existing
(except any Equipment Security Notes which Lender has assigned to a third party
or which are entered into by a third party unless such third party approves and
consents to this Amendment in writing) or hereafter entered into under the
Agreement.

IN WITNESS WHEREOF, the parties hereunto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.

 

Banc of America Leasing & Capital, LLC (Lender)     Destination XL Group, Inc.
(Borrower) By:  

/s/ Patricia Smith-Disu

    By:  

/s/ Dennis R. Hernreich

Printed Name:  

Patricia Smith-Disu

    Printed Name:  

Dennis R. Hernreich

Title:  

Vice President

    Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Amendment to MLA-MLSA (General) 10/07    Page 1 of 2        



--------------------------------------------------------------------------------

The undersigned, as Assignee/Lender with respect to Equipment Security Note
Number(s)              to the Agreement between                             , as
Borrower, and Banc of America Leasing & Capital, LLC, as Lender, hereby consents
to and approves that certain Amendment Number              to the Agreement
dated as of                     

 

[ASSIGNEE/LENDER] NAME] By:  

 

Name:  

 

Title:  

 

 

Amendment to MLA-MLSA (General) 10/07    Page 2 of 2        